Order entered June 10, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00306-CR

                               IVAN ORTIZ MERIDA, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 401-81221-2018

                                              ORDER
       The reporter’s record, requested on March 6, 2019, was due April 29, 2019. When it was

not filed, we notified court reporters Kimberly Tinsley and Tonya Lebo by postcard dated May

1, 2019 that it was overdue and directed them to file the reporter’s record by May 31, 2019. To

date, the reporter’s record has not been filed and we have had no communication from Ms.

Tinsley or Ms. Lebo.

       We ORDER the complete reporter’s record filed within TWENTY DAYS OF THE

DATE OF THIS ORDER. We caution Ms. Tinsley and Ms. Lebo that the failure to file the

reporter’s record by that date will result in the Court taking whatever remedies it has available to

ensure this appeal proceeds in a more timely fashion, which may include ordering that either or

both not sit as a court reporter until the complete reporter’s record is filed.
        We DIRECT the Clerk to send copies of this order to the Honorable Mark Rusch,

Presiding Judge, 401st Judicial District Court; Kimberly Tinsley, official court reporter, 401st

Judicial District Court; Tonya Lebo, deputy court reporter, 401st Judicial District Court; and to

counsel for all parties.




                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE